UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 25, 2010 WORKSTREAM INC. (Exact Name of Registrant as Specified in Charter) CANADA 001-15503 N/A (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 485 N. KELLER ROAD, SUITE 500, MAITLAND, FL 32751 (Address of Principal Executive Offices) (Zip Code) (407) 475-5500 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Mr. Michael Mullarkey resigned as Executive Vice President of Workstream Inc. (the “Company”) effective as of August 25, 2010.No replacement has been named.Mr. Mullarkey was the Company’s President and Chief Executive Officer as well as the Chairman of the Company’s Board of Directors, until a change of control occurred on August 16, 2010, when he assumed his current position. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WORKSTREAM INC. Dated:August 25, 2010 By: /s/ John W. Long Name: John Long Title: Chief Executive Officer
